Appeal by defendant from a judgment of the County Court, Westchester County (Nastasi, J.), rendered April 16, 1982, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt was proven beyond a reasonable doubt *169(People v Contes, 60 NY2d 620). Defendant was not prejudiced by the statement in the court’s charge that he had a duty to retreat (Penal Law § 35.15 [2] [a]).
The other issue raised by defendant has not been preserved for appellate review as a matter of law (People v Qualls, 55 NY2d 733), and we decline to address it in the interest of justice. Bracken, J. P., O’Connor, Rubin and Lawrence, JJ., concur.